Exhibit 99.1 Press Release Source: Stellar Pharmaceuticals Inc. Stellar Pharmaceuticals Issued Uracyst® Patents in the United States and China LONDON, ONTARIO — July 28, 2010 Stellar Pharmaceuticals Inc. (OTCBB:SLXCF) ("Stellar" or "the Company"), a Canadian pharmaceutical developer and marketer of high quality, cost-effective products for select health care markets, announced today that it has now been issued patents (“the patents”) that are central to one of its lead products, Uracyst® (a sterile sodium chondroitin sulfate solution, 2%) for the treatment of interstitial cystitis/painful bladder syndrome ("IC/PBS"), by both the Chinese Patent Office and the U.S. Patent and Trademark Office.As previously disclosed, the issuance of the patents had been subject to the Company completing final formalities, including the payment of applicable fees. The Chinese Letters Patent No. 1758920 covers pharmaceutical compositions that comprise the greater and superior dosage size of chondroitin sulfate, and the use of those compositions for the treatment of IC/PBS.The U.S.
